Citation Nr: 1607964	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-32 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a headache disability, to include as secondary to service-connected degenerative disc disease and degenerative joint disease, L5-S1 and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for headaches.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he experiences a current headache disability related to a head injury that he experienced in service.  In the alternative, he claims that his current headaches are related to his service-connected back disability.

A VA examination was conducted in September 2015 and the Veteran was diagnosed as having tension headaches.  The physician who conducted the examination provided an opinion with an accompanying rationale as to whether the headache disability was directly related to the Veteran's head injury in service.  However, the Veteran has also essentially claimed on various occasions that his headaches are related to his service-connected back disability.  In addition, a July 2011 VA mental health note suggests that the current headaches may be related to medications taken for the Veteran's service-connected PTSD in that the treatment record indicates that he began experiencing headaches when the dosage of a psychiatric medication (i.e., fluoxetine) was increased.  As no opinion has been provided with regard to whether any such secondary relationship exists, a remand is necessary to obtain this opinion.  See 38 C.F.R. § 3.310 (2015).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103(a) (West 2014).  Therefore, such notice shall be provided upon remand.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.
	  
2.  Obtain and associate with the claims file all updated records of the Veteran's treatment contained in the Birmingham Vista electronic records system and dated from February 2004 through September 2006, from November 2009 through November 2010, and from July 2012 through the present; and all such records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the examiner who conducted the September 2015 VA headache examination to review the claims file (including a copy of this remand, all relevant records contained in the VBMS and Virtual VA systems, and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current headache disability.

For any current headache disability identified (i.e., any headache disability diagnosed since August 2008 including, but not limited to, tension headaches), the opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current headache disability was caused by the Veteran's service-connected degenerative disc disease and degenerative joint disease, L5-S1 and/or PTSD (to include any medications taken for these disabilities)?

(b)  Is it at least as likely as not (50 percent probability or more) that the current headache disability was aggravated by the Veteran's service-connected degenerative disc disease and degenerative joint disease, L5-S1 and/or PTSD (to include any medications taken for these disabilities)?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the opinion provider shall acknowledge and comment on any headache disability diagnosed since August 2008 (including, but not limited to, tension headaches) and the July 2011 VA mental health note which indicates that the Veteran began experiencing headaches when the dosage of fluoxetine was increased.  

The opinion provider must provide reasons for each opinion given.

If the September 2015 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA examination to obtain the necessary opinions.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




